DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 12-15, 17-24, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0028669 A1), hereinafter referred to as Shin, in view of Kho et al. (US 2019/0122018 A1), hereinafter referred to as Kho.
Regarding claim 1, Shin teaches A display device, i.e. display apparatus of fig. 1A-1B, comprising (see para. 61 disclose FIG. 1A is a diagram illustrating a display apparatus according to an embodiment of the present disclosure, and FIG. 1B is a cross-sectional view taken along line I-I' of FIG. 1A, or see display apparatus of fig. 1A-1B): 
a display panel, i.e. display panel 100 of fig. 1A-1B, comprising (see para. 62 disclose referring to FIGS. 1A and 1B, the display apparatus may include a display panel 100 and a sound output unit 1000, or see para. 63 disclose display panel 100 may display an image and may be implemented as all types of display panels such as a liquid crystal display panel, an organic light emitting diode (OLED) display panel, an electroluminescent display panel, etc, or see display panel 100 of fig. 1A-1B): 
a display layer, i.e. light emitting device layer 130 of fig. 3, comprising light-emitting elements, i.e. pixels, disposed on a substrate. i.e. base substrate 110 of fig. 3 (see para. 87 disclose the display panel 100 may include a base substrate 110, a TFT layer 120, a light emitting device layer 130, an adhesive layer 140, and an encapsulation plate 150, or see para. 88 disclose base substrate 110 may include a plastic material, a glass material, and/or the like, or see para. 91 disclose the light emitting device layer 130 may include a first electrode, a light emitting layer, a second electrode, and a bank, where a plurality of pixels may be provided in an area where the light emitting device layer 130 is provided, and thus, the area where the light emitting device layer 130 is provided may be 
a sensor electrode layer, i.e. sound output unit 1000 of fig. 1A-1B and/or sound module 200 of fig. 1A-1B, disposed on the display layer, i.e. light emitting device layer 130 of fig. 3 (see para. 64 disclose sound output unit 1000 may include at least one sound module 200 which is disposed to overlap the display panel 100, or see sound output unit 1000 of fig. 1A-1B, or sound module 200 of fig. 1A-1B), 
wherein the sensor electrode layer, i.e. sound output unit 1000 of fig. 1A-1B and/or sound module 200 of fig. 1A-1B, comprises (see para. 64 disclose sound output unit 1000 may include at least one sound module 200 which is disposed to overlap the display panel 100, where the sound output module 200 may vibrate based on a frequency input to output a sound, and if the sound output module 200 is provided in plurality of sound output module, the plurality of sound output modules 200 may be spaced apart from one another and may have different sound characteristics, where a sound characteristic of the sound output module 200 may be determined based on a shape, a size, a material, and an input frequency, or see para. 65 disclose sound output module 200 may include a support plate 210, an adhesive member 220, and a piezoelectric element 230, or see sound output unit 1000 of fig. 1A-1B, or sound module 200 of fig. 1A-1B): 

a vibration layer, i.e. vibration layer 231 of fig. 4, electrically contacting the first sound electrode, i.e. first electrode 233 of fig. 4, and the second sound electrode, i.e. second electrode 235 of fig. 4 (see para. 71 disclose piezoelectric element 230 may vibrate based on an input frequency to output a sound in an audible frequency domain, or see para. 75 disclose piezoelectric element 230 may include a vibration layer, a first electrode, and a second electrode, where the vibration layer may output a sound, based on vibration due to deformation, or see para. 104 disclose the vibration layer 231 may be deformed in at least one of a thickness direction and a lengthwise direction according to a sound signal applied to the first and second electrodes 233 and 235 and may output a sound using 
the vibration layer, i.e. vibration layer 231 of fig. 4, being deformed in response to a first sound driving voltage, i.e. sound signal, applied to the first sound electrode, i.e. first electrode 233 of fig. 4, and a second sound driving voltage, i.e. sound signal, applied to the second sound electrode, i.e. second electrode 235 of fig. 4 (see para. 76 disclose the piezoelectric element 230 may be an element having properties where when an external force is applied, electrical polarization occurs to cause a potential difference, but when a voltage is applied, deformation or stress occurs, or see para. 78 disclose the first and second electrodes may be attached on both surfaces of the vibration layer and may be supplied with a voltage from an external circuit, and when a voltage is applied to a transparent electrode, the sound output module 200 may vibrate based on an electrical field due to an inverse piezoelectric effect, or see para. 105 disclose when a voltage is applied to the first and second electrodes 233 and 235, the vibration layer 231 may vibrate based on an electrical field due to an inverse piezoelectric effect, or see para. 134 disclose first electrode 233 and the encapsulation plate 150 may be supplied with a voltage from the driving circuit unit 500, or see para. 135 disclose the encapsulation plate 150 may be used as a second However, Shin is silent to teach sensor electrodes disposed on the vibration layer, the sensor electrodes sensing an input.
In a related art of a piezoelectric panel speaker, Kho teaches sensor electrodes, i.e. touch sensor electrode and/or sensor electrodes 335/337 of fig. 5, disposed on the vibration layer (see para. 15 disclose fingerprint sensor may further include: a first sensor electrode electrically connected to one end of each of the piezoelectric elements; and a plurality of second sensor electrodes each electrically connected to another end of a corresponding one of the piezoelectric elements, or see para. 57 disclose display module 100 may include a display panel 110 and a touch panel 130, or see para. 65 disclose piezoelectric panel speaker module 300 may be disposed on a rear surface of the display module 100 and on a rear surface of the display panel 110, or see para. 93 disclose plurality of fingerprint sensors 330 may be respectively accommodated into the plurality of holes 311h in the piezoelectric panel 310, and may transmit or receive an ultrasound signal according to the biometric recognition driving signal to sense biometric information, where each of the plurality of fingerprint sensors 330 according to an example embodiment of the present disclosure may include a plurality of piezoelectric elements 331, a filler 333, a first sensor electrode 335, and a 
Shin discloses the claimed invention except for the sensor electrodes disposed on the vibration layer, the sensor electrodes sensing an input. Kho teaches that it is well known to have sensor electrodes disposed on the vibration layer, the sensor electrodes sensing an input. It would’ve been obvious to one having ordinary skill in the art at the time the invention was filed to have sensor electrodes disposed on the vibration layer, the sensor electrodes sensing an input, as taught by Kho, since Kho states at paragraph 3 that such a modification would reinforce security and would add convenience of use.
Regarding claim 2, Shin, in view of Kho, teaches The display device of claim 1, wherein Shin teaches the first sound electrode and the second sound electrode are disposed on a same layer (see para. 78, or see para. 105).  
Regarding claim 3, Shin, in view of Kho, teaches The display device of claim 2, wherein Shin teaches the first sound electrode comprises: a first sound stem electrode extended in one direction (see para. 116-118); and first sound branch electrodes protruding from the first sound stem electrode in another direction (see para. 116-118), and the second sound electrode comprises: a second sound stem electrode 
Regarding claim 4, Shin, in view of Kho, teaches The display device of claim 3, wherein Shin teaches the first sound branch electrodes and the second sound branch electrodes are arranged alternately in the one direction (see para. 116-118).
Regarding claim 5, Shin, in view of Kho, teaches The display device of claim 2, wherein Shin teaches the first sound electrode does not overlap the second sound electrode in a thickness direction of the substrate (see para. 78, or see para. 105).
Regarding claim 6, Shin, in view of Kho, teaches The display device of claim 2, wherein Shin teaches the vibration layer is disposed on the first sound electrode and the second sound electrode (see para. 133, or see para. 116-118).
Regarding claim 7, Shin, in view of Kho, teaches The display device of claim 6, wherein Kho teaches the sensor electrodes comprise: sensing electrodes arranged in a first direction (see para. 102-104); and driving electrodes arranged in a second direction (see para. 117-120), and the sensor electrode layer comprises: a first connection electrode electrically connected with adjacent ones of the driving electrodes in the second direction (see para. 117-120).
Regarding claim 8, Shin, in view of Kho, teaches The display device of claim 7, wherein Kho teaches the vibration layer is disposed on the first connection electrode (see para. 101-104).
Regarding claim 10, Shin, in view of Kho, teaches The display device of claim 7, wherein Kho teaches the sensor electrode layer further comprises a first sensor insulating layer disposed on the first connection electrode (see para. 105-106).
Regarding claim 12, Shin, in view of Kho, teaches The display device of claim 2, wherein Shin teaches the first sound electrode and the second sound electrode are disposed on the vibration layer (see para. 116-118).
Regarding claim 13, Shin, in view of Kho, teaches The display device of claim 12, wherein Kho teaches the sensor electrodes are disposed on the first sound electrode and the second sound electrode (see para. 102-104).
Regarding claim 14, Shin, in view of Kho, teaches The display device of claim 12, wherein Kho teaches the sensor electrodes comprise: sensing electrodes arranged in a first direction (see para. 102-104); and driving electrodes arranged in a second direction (see para. 117-120), and the sensor electrode layer comprises: a first connection electrode electrically connected with adjacent ones of the driving electrodes in the second direction (see para. 117-120).
Regarding claim 15, Shin, in view of Kho, teaches The display device of claim 14, wherein Kho teaches the first connection electrode is disposed on the vibration layer (see para. 117-120).
Regarding claim 17, Shin, in view of Kho, teaches The display device of claim 15, wherein Kho teaches the sensor electrode layer further comprises a first sensor insulating layer disposed on the first connection electrode (see para. 101-104).
Regarding claim 18, Shin, in view of Kho, teaches The display device of claim 17, wherein Kho teaches the driving electrodes and the sensing electrodes are disposed on the first sensor insulating layer (see para. 101-104).
Regarding claim 19, Shin, in view of Kho, teaches The display device of claim 1, wherein Shin teaches the first sound electrode is disposed on the vibration layer (see para. 116-118), and the vibration layer is disposed on the second sound electrode (see para. 116-118).
Regarding claim 20, Shin, in view of Kho, teaches The display device of claim 19, wherein Shin teaches the first sound electrode overlaps the second sound electrode in a thickness direction of the substrate (see para. 116-118).
Regarding claim 21, Shin, in view of Kho, teaches The display device of claim 19, wherein Kho teaches the sensor electrodes comprise: sensing electrodes arranged in a first direction (see para. 102-104); and driving electrodes arranged in a second direction (see para. 117-120), and the sensor electrode layer comprises: a first connection electrode electrically connected with adjacent ones of the driving electrodes in the second direction (see para. 117-120).
Regarding claim 22, Shin, in view of Kho, teaches The display device of claim 21, wherein Kho teaches the vibration layer is disposed on the first connection electrode (see para. 117-120).
Regarding claim 23, Shin, in view of Kho, teaches The display device of claim 22, wherein Kho teaches the first connection electrode and the second sound electrode are disposed on a same layer (see para. 117-120).
Regarding claim 24, Shin, in view of Kho, teaches The display device of claim 21, wherein Kho teaches the sensor electrode layer further comprises a first sensor insulating layer disposed on the first connection electrode (see para. 101-104).
Regarding claim 50, it is rejected for the same rationale as the rejection of claim 1, since both independent apparatus claims are similar in scope and the citations supporting rejection would be redundantly stated.
Regarding claim 51, Shin, in view of Kho, teaches The display device of claim 50, wherein Kho teaches the sensor unit is a fingerprint sensor unit that emits ultrasonic waves or light and detects ultrasonic waves or light reflected by a fingerprint (see para. 115-120).
Regarding claim 52, Shin, in view of Kho, teaches The display device of claim 50, wherein Kho teaches the sensor unit is a force sensing unit that comprises: a force driving electrode (see para. 102-104); a force sensing electrode spaced apart from the force driving electrode (see para. 117-120); and a force sensing layer disposed on the force driving electrode and the force sensing electrode and having a resistance variable in response to a force applied to the force sensing layer (see para. 117-120).
Regarding claim 53, Shin, in view of Kho, teaches The display device of claim 50, wherein Shin teaches the sound electrode layer comprises a second sound unit disposed on the opposite surface of the substrate in the side surface of the substrate (see fig. 3-5).

Claim(s) 26-29, 32-43, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin.
Regarding claim 26, Shin teaches A display device, i.e. display apparatus of fig. 1A-1B, comprising (see para. 61 disclose FIG. 1A is a diagram illustrating a display apparatus according to an embodiment of the present disclosure, and FIG. 1B is a cross-sectional view taken along line I-I' of FIG. 1A, or see display apparatus of fig. 1A-1B): 
a display panel, i.e. display panel 100 of fig. 1A-1B, comprising (see para. 62 disclose referring to FIGS. 1A and 1B, the display apparatus may include a display panel 100 and a sound output unit 1000, or see para. 63 disclose display panel 100 may display an image and may be implemented as all types of display panels such as a liquid crystal display panel, an organic light emitting diode (OLED) display panel, an electroluminescent display panel, etc, or see display panel 100 of fig. 1A-1B): 
	a display layer, i.e. light emitting device layer 130 of fig. 3, comprising light-emitting elements, i.e. pixels, disposed on a surface of a substrate, i.e. base substrate 110 of fig. 3 (see para. 87 disclose the display panel 100 may include a base substrate 110, a TFT layer 120, a light emitting device layer 130, an adhesive layer 140, and an encapsulation plate 150, or see para. 88 disclose base substrate 110 may include a plastic material, a glass material, and/or the like, or see para. 91 disclose the light emitting device layer 130 may include a first electrode, a light emitting layer, a second electrode, and a bank, where a plurality of pixels may be provided in an area where the light emitting device layer 130 is provided, and thus, the area where the light emitting 
a sound electrode layer, i.e. sound output unit 1000 of fig. 1A-1B and/or sound module 200 of fig. 1A-1B, including sound units, i.e. sound module 200 of fig. 1A-1B, disposed on an opposite surface of the substrate, i.e. base substrate 110 of fig. 3 (see para. 64 disclose sound output unit 1000 may include at least one sound module 200 which is disposed to overlap the display panel 100, or see sound output unit 1000 of fig. 1A-1B, or sound module 200 of fig. 1A-1B), wherein 
each of the sound units, i.e. sound module 200 of fig. 1A-1B, comprises (see para. 65 disclose sound output module 200 may include a support plate 210, an adhesive member 220, and a piezoelectric element 230, or see sound output unit 1000 of fig. 1A-1B, or sound module 200 of fig. 1A-1B): 
a first sound electrode, i.e. first electrode 233 of fig. 4 (see para. 104 disclose piezoelectric element 230 may include a vibration layer 231, a first electrode 233, and a second electrode 235, or see para. 105 disclose first electrode 233 may be disposed between the front surface of the support plate 210 and one surface 231a of the vibration layer 231, and the second electrode 235 may be disposed on another surface 231b of the vibration layer 231 opposite to the one surface 231a of the vibration layer 231, or see first electrode 233 of fig. 4); 
a second sound electrode, i.e. second electrode 235 of fig. 4, disposed on the first sound electrode, i.e. first electrode 233 of fig. 4 (see 
SD-200515-KNB98a first vibration layer, i.e. vibration layer 231 of fig. 4, disposed between the first sound electrode, i.e. first electrode 233 of fig. 4, and the second sound electrode, i.e. second electrode 235 of fig. 4 (see para. 71 disclose piezoelectric element 230 may vibrate based on an input frequency to output a sound in an audible frequency domain, or see para. 75 disclose piezoelectric element 230 may include a vibration layer, a first electrode, and a second electrode, where the vibration layer may output a sound, based on vibration due to deformation, or see para. 104 disclose the vibration layer 231 may be deformed in at least one of a thickness direction and a lengthwise direction according to a sound signal applied to the first and second electrodes 233 and 235 and may output a sound using the vibration due to the deformation, or see vibration layer 231 of fig. 4), 
the vibration layer, i.e. vibration layer 231 of fig. 4, being deformed in response to a first sound driving voltage, i.e. sound signal, applied to 
first sound electrodes, i.e. first electrode 233 of fig. 4 and/or protrusions patterns 212 of fig. 14, of the sound units, i.e. sound module 200 of fig. 1A-1B, arranged in a first direction among the sound units, i.e. sound module 200 of fig. 1A-1B, are electrically connected to one another (see para. 159 disclose the support plate 210 may include a plurality of protrusion patterns 212 and an even surface 214, or see protrusions patterns 212 of fig. 14), and 
.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any combination of enclosed embodiments in order to manufacture the display apparatus of figures 1A-1B, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	
Regarding claim 27, Shin teaches The display device of claim 26, wherein the sound electrode layer further comprises a first sound line disposed between the first sound electrodes of the sound units adjacent to each other in the first direction (see para. 154, or see para. 14); and a second sound line disposed between the second sound electrodes of the sound units adjacent to each other in the second direction (see para. 154, or see para. 14).
Regarding claim 28, Shin teaches The display device of claim 26, wherein the sound electrode layer further comprises a light-shielding layer disposed between the opposite surface of the substrate and the sound electrode layer (see para. 5).
Regarding claim 29, Shin teaches The display device of claim 26, wherein the display panel comprises a bottom panel cover disposed on the sound electrode layer (see para. 99), the bottom panel cover comprises a buffer that absorbs an external shock applied to the display panel (see para. 99, or see para. 70, or see para. 111), and the buffer does not overlap the sound units in a thickness direction of the substrate (see para. 99).
Regarding claim 32, Shin teaches The display device of claim 26, wherein the sound electrode layer comprises vibration units spaced apart from the sound units (see para. 104-107), and each of the vibration units comprises: a first vibration electrode (see para. 104-107); a second vibration electrode disposed on the first vibration electrode (see para. 104-107); and a second vibration layer disposed between the first vibration electrode and the second vibration electrode (see para. 104-107), the second vibration layer being deformed in response to a first vibration driving voltage applied to the first vibration electrode and a second vibration driving voltage applied to the second vibration electrode (see para. 104-107).
Regarding claim 33, Shin teaches The display device of claim 32, wherein the sound units are adjacent to the vibration units (see para. 104-107).
Regarding claim 34, Shin teaches The display device of claim 33, wherein each of the sound units comprises: a first subsidiary sound unit disposed adjacent to a first side surface and a second side surface of the vibration units (see para. 144-147); a 
Regarding claim 35, Shin teaches The display device of claim 34, wherein a first sound electrode of the first subsidiary sound unit is electrically connected to a first sound electrode of the second subsidiary sound unit (see para. 144-147), SD-200515-KNB100a first sound electrode of the third subsidiary sound unit is electrically connected to a first sound electrode of the fourth subsidiary sound unit (see para. 144-147), the first sound electrode of the first subsidiary sound unit is spaced apart from the first sound electrode of the third subsidiary sound unit (see para. 144-147), and the first sound electrode of the second subsidiary sound unit is spaced apart from the first sound electrode of the fourth subsidiary sound unit (see para. 144-147).
Regarding claim 36, Shin teaches The display device of claim 34, wherein a second sound electrode of the first subsidiary sound unit is electrically connected to a second sound electrode of the third subsidiary sound unit (see para. 144-147), a second sound electrode of the second subsidiary sound unit is electrically connected to a second sound electrode of the fourth subsidiary sound unit (see para. 144-147), the second sound electrode of the first subsidiary sound unit is spaced apart from the second sound electrode of the second subsidiary sound unit (see para. 144-147), and the second sound electrode of the third subsidiary sound unit is spaced apart from the second sound electrode of the fourth subsidiary sound unit (see para. 144-147).
Regarding claim 37, Shin teaches The display device of claim 34, wherein the sound electrode layer comprises: a first subsidiary sound connection line electrically connected to a first sound electrode of the first subsidiary sound unit and a first sound electrode of the second subsidiary sound unit (see para. 144-147); a second subsidiary sound connection line electrically connected to a first sound electrode of the third subsidiary sound unit and a first sound electrode of the fourth subsidiary sound unit (see para. 144-147); a third subsidiary sound connection line electrically connected to a second sound electrode of the first subsidiary sound unit and a second sound electrode of the third subsidiary sound unit (see para. 144-147); and a fourth subsidiary sound connection line electrically connected to a second sound electrode of the second subsidiary sound unit and a second sound electrode of the fourth subsidiary sound unit (see para. 144-147).
Regarding claim 38, Shin teaches The display device of claim 37, wherein the sound electrode layer further comprises: a first vibration line electrically connected with the first sound electrodes of the vibration units adjacent to each other in the first direction (see para. 144-147); and a second vibration line electrically connected with the second sound electrodes of the vibration units adjacent to each other in the second direction (see para. 144-147).
Regarding claim 39, Shin teaches The display device of claim 38, wherein the first vibration line is disposed between the first subsidiary sound connection line and the second subsidiary sound connection line (see para. 144-147), and the second vibration line is disposed between the third subsidiary sound connection line and the fourth subsidiary sound connection line (see para. 144-147).
Regarding claim 40, Shin teaches The display device of claim 38, wherein the first vibration lines are disposed between the first subsidiary sound unit and the third subsidiary sound unit and disposed between the second subsidiary sound unit and the fourth subsidiary sound unit (see para. 144-147), and the second vibration lines are disposed between the first subsidiary sound unit and the second subsidiary sound unit and disposed between the third subsidiary sound unit and the fourth subsidiary sound unit (see para. 144-147).
Regarding claim 41, Shin teaches The display device of claim 26, wherein the sound electrode layer comprises a shielding unit spaced apart from the sound units (see para. 144-147), and the shielding unit comprises: a first shielding electrode (see para. 144-147); a second shielding electrode overlapping the first shielding electrode in a thickness direction of the substrate (see para. 144-147); and a third vibration layer disposed between the first shielding electrode and the second shielding electrode (see para. 144-147), the third vibration layer being deformed in SD-200515-KNB102response to a first shielding driving voltage applied to the first shielding electrode and a second shielding driving voltage applied to the second shielding electrode (see para. 144-147).
Regarding claim 42, Shin teaches The display device of claim 41, wherein the first sound driving voltage applied to the first sound electrode of the sound unit adjacent to the shielding unit is equal to the second shielding driving voltage applied to the second shielding electrode of the shielding unit (see para. 144-147), and the second sound driving voltage applied to the second sound electrode of the sound unit adjacent to the shielding unit is equal to the first shielding driving voltage applied to the first shielding electrode of the shielding unit (see para. 144-147).
Regarding claim 43, Shin teaches The display device of claim 41, wherein the second shielding electrode is electrically connected to at least one of the first sound electrodes (see para. 144-147), and the first shielding electrode is electrically connected to at least one of the second sound electrodes (see para. 144-147).
Regarding claim 48, Shin teaches The display device of claim 29, wherein the sound electrode layer comprises a fixed magnet disposed on the second sound electrode (see para. 144-147), and the bottom panel cover further comprises a planar coil overlapping the fixed magnet in the thickness direction of the substrate and disposed on the buffer (see para. 144-147).
Regarding claim 49, Shin teaches The display device of claim 48, wherein a current flows through the planar coil to generate a magnetic field of the fixed magnet and a magnetic field of the planar coil (see para. 144-147), the current flows from an end to another end of the planar coil to generate an attractive force between the fixed magnet and the planar coil (see para. 144-147), and the current flows from the another end to the end of the planar coil to generate a repulsive force between the fixed magnet and the planar coil (see para. 144-147).

Claim(s) 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Kho.
Regarding claim 44, Shin teaches The display device of claim 26, wherein Kho teaches the sound electrode layer comprises force sensing units spaced apart from the sound units (see para. 102-104), and each of the force sensing units comprises: a force driving electrode (see para. 102-104); a force sensing electrode spaced apart from the 
Regarding claim 45, Shin, in view of Kho, teaches The display device of claim 44, wherein Kho teaches the force driving electrode, the force sensing electrode, and the first sound electrode are made of a same material (see para. 102-104).
Regarding claim 46, Shin, in view of Kho, teaches The display device of claim 44, wherein Kho teaches each of the force sensing units further comprises a bump disposed on the force sensing layer (see para. 117-120).
Regarding claim 47, Shin, in view of Kho, teaches The display device of claim 46, wherein Kho teaches the bump and the second sound electrode are made of a same material (see para. 117-120).

Allowable Subject Matter
Claim(s) 9, 11, 16, and 30-31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  		Regarding claim 9, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the adjacent ones of the driving electrodes in the second direction is all of the limitations of the base claim, i.e. claim 1, and any intervening claims, i.e. claim 2 and claims 6-8. Regarding claim 11, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the adjacent ones of the driving electrodes in the second direction is electrically connected to the first connection electrode through a first contact hole penetrating the first sensor insulating layer’ in combination with the remaining claimed limitations. As such, dependent claim 11 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim, i.e. claim 1, and any intervening claims, i.e. claim 2, claims 6-7, and claim 10. Regarding claim 16, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the adjacent ones of the driving electrodes in the second direction is electrically connected to the first connection electrode through a first contact hole penetrating the first sensor insulating layer’ in combination with the remaining claimed limitations. As such, dependent claim 16 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim, i.e. claim 1, and any intervening claims, i.e. claim 2, claim 12, and claims 14-15. Regarding claim 25, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein each of the adjacent ones of the driving electrodes in the second direction is electrically connected to the first connection electrode through a first contact hole penetrating the first sensor insulating layer’ in combination with the remaining claimed limitations. As such, dependent claim 25 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim, i.e. claim 1, and any intervening claims, i.e. claim 19, claims 21, and claim 24. Regarding claim 30, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the buffer comprises through holes in which the sound units are disposed’ in combination with the remaining claimed limitations. As such, dependent claim 30 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim, i.e. claim 26, and any intervening claims, i.e. claim 29. Due to claim dependency, further dependent claim(s) 31 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Won et al. (US 2020/0245071 A1) discloses a display device includes: a display panel including a first substrate, a second substrate, and a light emitting element layer disposed between the first substrate and the second substrate, where the light emitting element outputs light to the second substrate; a first sound generator disposed on a surface of the first substrate, where the first sound generator vibrates the display panel to output a sound, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TONY O DAVIS/Primary Examiner, Art Unit 2693